Appeal by employer and insurance carrier from a decision and award of the Workmen’s Compensation Board granting claimant compensation for a period of disability. Appellants urge that no claim for compensation was filed until more than five years had elapsed following the date of the accident. The board found, however, that the employer had made advance payments of compensation and, therefore, claimant was not barred by failure to file a written claim within the statutory period. We cannot say as a matter of law that there is no evidence to sustain the determination of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.